Citation Nr: 1714872	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-06 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for gastroesophageal reflux disease with Nissen fundoplication on the basis of substitution.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1962 to February 1982.  He died in September 2015, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO continued a 30 percent evaluation for gastroesophageal reflux disease with Nissen fundoplication.  

In August 2016, the appellant requested substitution for the claim pending at the time of the Veteran's death.  In January 2017, the RO recognized the appellant as a valid substitute claimant.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Virtual VA contains VA medical records dated from December 2004 to March 2015.  
 
The Board also notes that additional medical records have been associated with the VBMS file since the February 2012 statement of the case.  However, in April 2017, the appellant's representative submitted a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In May 2010, the AOJ attempted to obtain the Veteran's records from the Social Security Administration (SSA); however, SSA responded that the records did not exist and indicated that the Veteran did not file for disability benefits.  However, an October 2015 SSA inquiry indicated that the Veteran had Title II status.  As such, it is unclear whether the Veteran filed for SSA disability benefits during the period of time between the May 2010 negative response from SSA and his death.  Therefore, the AOJ should attempt to obtain any available records from the SSA, and notify the appellant of the inability to obtain any such records in accordance with 38 C.F.R. § 3.159(e).   


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1.  The AOJ should request that the appellant provide the names and addresses of any and all health care providers who have provided treatment for the Veteran's service-connected gastroesophageal reflux disease with Nissen fundoplication that are not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA medical records, including from the Biloxi VA Medical Center and Pensacola VA Joint Ambulatory Care Center.

2.  The AOJ should obtain a copy of any decision to grant or deny SSA benefits to the Veteran during his lifetime and the records upon which that decision was based and associate them with the claims file.  

If the search for such records has negative results, the AOJ should clearly document the claims file to that effect and notify the appellant of any inability to obtain the records, in accordance with 38 C.F.R. § 3.159(e).   

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  

If the benefit sought is not granted, the appellant and her representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




